DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 11/13/20 has been entered. Claims 1-5 and 7-12 are currently pending in this application, with claims 8-12 being withdrawn.


Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-12 directed to a drawing device non-elected without traverse.  Accordingly, claims 8-12 have been cancelled.


Allowable Subject Matter
Claims 1-5 and 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method for drawing a web of carbon nanotubes out from an array of carbon nanotubes, in a state in which abutting members which abut on the array are provided on respective outer sides of both edges of a region of the array of carbon nanotubes, the region from which the web is to be drawn out said method comprising:

drawing the web out from an adjacent portion of the array, the adjacent portion being located on an inner side between the abutted portions and does not abut on the abutting members.

Yamashita (WO 2015080008) teaches a method of drawing a web of carbon nanotubes (C1, figure 3, the carbon nanotubes that are pulled out from the front side of the array that is still on substrate k) out from an array of nanotubes (nanotubes that are still on substrate k, as seen in figure 1) in which abutting members (2a and 2b) are provided on respective outer sides of both edges of a boundary region between the array and web (paragraph 23 and 32). Yamashita does not teach fixing, to the abutting members, portions of the array, the portions abutting on the abutting members: and drawing the web out from an adjacent portion of the array, the adjacent portion being located on an inner side between the abutted portions and does not abut on the abutting members.

Feng, drawn to the field of fabricating carbon nanotube films, teaches that abutting members to a carbon nanotube array can have adhesive surfaces (abstract and paragraph 20). Feng does not teach fixing, to the abutting members, portions of the array, the portions abutting on the abutting members: and drawing the web out from an adjacent portion of the array, the adjacent portion being located on an inner side between the abutted portions and does not abut on the abutting members.


Response to Arguments
Applicant’s arguments, see applicant’s arguments and remarks, filed 11/13/20, with respect to claims 1-5 and 7 have been fully considered and are persuasive.  The rejection of claims 1-5 and 7 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571 270 5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MATTHEW HOOVER/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748